      Case 1:16-cv-12236-NMG Document 48 Filed 10/02/20 Page 1 of 6



                    United States District Court
                      District of Massachusetts


                                    )
Malein Meas,                        )
                                    )
          Petitioner,               )
                                    )
          v.                        )     Civil Action No.
                                    )     16-12236-NMG
Doug Demoura,                       )
                                    )
          Respondent.               )
                                    )



                          MEMORANDUM & ORDER

GORTON, J.

     In March, 2008, a grand jury of the Massachusetts Superior

Court for Middlesex County indicted Malein Meas (“Meas” or

“petitioner”) on one count of murder in the first degree and one

count of carrying a firearm without a license.        A jury trial was

held in November, 2010, in that Court (“the Trial Court”) and

Meas was ultimately convicted on the firearm charge and on the

lesser-included offense of second-degree murder.        He was

sentenced to life imprisonment on the murder conviction and a

concurrent term of four to five years on the firearm conviction.

He is currently incarcerated at the Massachusetts Correctional

Institution in Concord.

     Following his convictions, Meas appealed and the

Massachusetts Appeals Court (“the MAC”) affirmed.        The Supreme
                                 - 1 -
      Case 1:16-cv-12236-NMG Document 48 Filed 10/02/20 Page 2 of 6



Judicial Court (“SJC”) denied Meas’ application for further

appellate review.   Thereafter, Meas filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.        In March, 2020,

this Court entered an order dismissing the habeas petition.

Meas subsequently filed a notice of appeal to the First Circuit

Court of Appeals in May, 2020.

     In early September, the Clerk of this Court received a

letter from Meas requesting “a copy of the Certificate of

Appealability.”   Because no such certificate had been filed, the

Court will treat the letter as a motion for a certificate of

appealability (“COA”).

I.   Certificate of Appealability

     A.   Legal Standard

     Section 2253(c) of Title 28 of the United States Code

provides that a COA may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).    In order to make a “substantial showing”,

a petitioner seeking a COA must demonstrate that

     reasonable jurists could debate whether (or, for that
     matter, agree that) the petition should have been
     resolved in a different manner or that the issues
     presented were adequate to deserve encouragement to
     proceed further.

Slack v. McDaniel, 529 U.S. 473, 484 (2000).        To meet the

standard of debatable-among-jurists-of-reason the petitioner

                                 - 2 -
      Case 1:16-cv-12236-NMG Document 48 Filed 10/02/20 Page 3 of 6



must prove “something more than the absence of frivolity or the

existence of mere good faith.” Miller-El v. Cockrell, 537 U.S.

322, 338 (2003).

     B.   Application

     Reasonable jurists would not debate whether Meas’ habeas

petition should have been decided differently.

     Meas first alleges violations resulting from the Trial

Court’s purported refusal to rule definitively on his motion for

a required finding of not guilty.      Specifically, he contends

that the Trial Court’s refusal to rule on his motion 1) violated

Mass. R. Crim. P. 25(a), 2) allowed the government to avoid

having to present sufficient evidence to establish his guilt

beyond a reasonable doubt and 3) forced him to testify when he

otherwise would have abstained.

     As a preliminary matter, the MAC determined that the Trial

Court did not reserve judgment on Meas’ motion, as he claims,

but instead explicitly denied the motion.       Even assuming,

however, that the Trial Court did fail to rule definitively on

his motion, petitioner’s allegations are without merit.

     With respect to petitioner’s first allegation, that the

Trial Court’s failure to rule on his motion violated Mass. R.

Crim. P. 25(a), any alleged failure of the Trial Court to follow

a state court rule of criminal procedure is not an appropriate

                                 - 3 -
         Case 1:16-cv-12236-NMG Document 48 Filed 10/02/20 Page 4 of 6



subject for federal habeas review. See Estelle v. McGuire, 502

U.S. 62, 67 (1991).       Therefore, Meas has not made the required

substantial showing of entitlement to habeas relief as to that

claim.

     As to petitioner’s other two allegations, Meas cites the

standard in Jackson v. Virginia, 443 U.S. 307 (1979) to support

his theory that the Trial Court violated his rights by allowing

the government to rest without having presented sufficient

evidence which, in turn, forced him to testify.           The Jackson

decision, however, provides no support for the theory that a

defendant is entitled to a sufficiency finding at the close of

the prosecution’s case.       Furthermore, a federal court

considering a habeas petition raising a Jackson claim must apply

a “twice-deferential standard” that requires upholding the state

court decision unless it was “objectively unreasonable.” Linton

v. Saba, 812 F.3d 112, 123 (1st Cir. 2016).           The MAC determined

that sufficient evidence was presented against petitioner such

that any rational trier of fact could have found the elements of

the crime charged beyond a reasonable doubt. Commonwealth v.

Meas, No. 15-P-710, 2016 WL 1728790, at *6-9 (Mass. App. Ct.

2016).     Because this Court found the analysis of the MAC to be a

reasonable application of clearly established Supreme Court

precedent, reasonable jurists could not debate whether the MAC’s

decision was objectively unreasonable.

                                    - 4 -
      Case 1:16-cv-12236-NMG Document 48 Filed 10/02/20 Page 5 of 6



     Petitioner also maintains that the Trial Court’s rejection

of two proposed jury instructions violated his right to due

process pursuant to the Fourteenth Amendment to the United

States Constitution.    First, the MAC held that the jury

instructions fully complied with Massachusetts state law, a

ruling which this Court is required to accept. See Rodriguez v.

Spencer, 412 F.3d 29, 37 (1st Cir. 2005).       Second, to the extent

Meas has a claim for denial of due process, he has not properly

exhausted such a claim as required by § 2254 in that he failed

to raise it before the MAC. See Nadworny v. Fair, 872 F.2d 1093,

1098 (1st Cir. 1989) (exhaustion requires the presentation of a

claim in state court that “alert[s] the tribunal to the claim’s

federal quality and approximate contours”). There is no

reference to any federal due process claim in either

petitioner’s submission to the MAC or the resulting opinion of

that Court.

     Accordingly, Meas has not made the required substantial

showing of entitlement to either habeas relief or to a

certificate of appealability.




                                 - 5 -
      Case 1:16-cv-12236-NMG Document 48 Filed 10/02/20 Page 6 of 6



                                 ORDER

     For the foregoing reasons, the letter of Meas dated August

28, 2020, (Docket No. 45) treated here as a motion for a

certificate of appealability is DENIED.




So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge




Dated October 2, 2020




                                 - 6 -
